Citation Nr: 1100537	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right wrist 
disorder to include arthritis.

2.  Entitlement to service connection for a chronic left wrist 
disorder to include arthritis.

3.  Entitlement to service connection for a chronic left shoulder 
disorder to include arthritis.

4.  Entitlement to an initial evaluation in excess of 30 percent 
prior to January 4, 2010 and entitlement to an evaluation in 
excess of 50 percent since January 4, 2010 for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date earlier than April 24, 2007, 
for the award of service connection for PTSD.

(The issues of entitlement to an evaluation in excess of 10 
percent for chronic degenerative osteoarthritis of the left knee 
and entitlement to an initial evaluation in excess of 10 percent 
for left knee anterior cruciate ligament tear are the subjects of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 
1970.

The issues of entitlement to service connection for a chronic 
right wrist disorder, a chronic left wrist disorder, and a 
chronic left shoulder disorder came back before the Board of 
Veterans' Appeals (Board) on Remand from the United States Court 
of Appeals for Veterans Claims (Court) regarding a Board decision 
rendered in February 2007.  In September 2008, these issues were 
remanded by the Board for additional development.  These issues 
were originally on appeal from a September 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to an earlier effective date for the award of service 
connection for PTSD come before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
2009 and February 2010 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Board notes that the issue of entitlement to an increased 
evaluation for PTSD is currently on appeal.  Specifically, the 
Veteran seeks an evaluation in excess of 30 percent prior to 
January 4, 2010 and an evaluation in excess of 50 percent since 
January 4, 2010.  The Board notes that in March 2010, the RO 
received the Veteran's Notice of Disagreement (NOD) with the 
effective date (January 4, 2010) of the grant of the 50 percent 
disability rating.  Generally, after an NOD is received, the RO 
must issue a Statement of the Case (SOC), and the Veteran 
provided an opportunity to perfect his appeal as to the issue.  
In this case, however, the issue of entitlement to an effective 
date earlier than January 4, 2010 is already included in the 
increased rating issue and has not been characterized as a 
separate issue.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
Veteran and is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  A chronic right wrist disorder, to include arthritis, is not 
related to the Veteran's active service.

2.  A chronic left wrist disorder, to include arthritis, is not 
related to the Veteran's active service.

3.  A chronic left shoulder disorder, to include arthritis, is 
not related to the Veteran's active service.  

4.  On April 24, 2007, the RO received the Veteran's original 
claim for service connection for PTSD.

CONCLUSIONS OF LAW

1.  A chronic right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic left wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  The criteria for an effective date prior to April 24, 2007, 
for the grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In a February 2007 decision, the Board denied, inter alia, the 
Veteran's claim for service connection for a chronic left 
shoulder disorder, to include arthritis.  The Veteran appealed 
the February 2007 Board decision to the Court.  In May 2008, VA's 
Office of General Counsel and Veteran's attorney filed a Joint 
Motion for Remand (JMR) requesting that the Court vacate and 
remand the Board's February 2007 decision.  In May 2008, the 
Court issued an Order remanding the matter.

In the JMR, the parties agreed, that a remand was required as the 
VA examination conducted in April 2004 was inadequate because the 
VA examiner's opinions were not supported by a complete 
rationale.  In September 2008, the Board remanded the case for 
compliance with the JMR.  Pursuant to the Board's February 2007 
Remand, the RO scheduled the Veteran for a VA examination to 
determine the etiology of any current left shoulder disability, 
readjudicated the Veteran's claim under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's September 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2003, February 2006, and 
March 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and identified VA medical 
treatment records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the 
Veteran has identified no private medical records that he wished 
for VA to obtain on his behalf.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in January 2009 and December 2009.  38 
C.F.R. § 3.159(c)(4).  Both VA examiners addressed the etiology 
of the Veteran's current bilateral wrists and left shoulder 
disorders in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran.  The 2009 
VA examination reports are thorough and adequate upon which to 
base a decision. 

The Board notes that the Veteran is represented by counsel; and 
there has been no assertion of any failure to provide appropriate 
notice.  

With respect to the Veteran's claim of entitlement to an earlier 
effective date for his award of service connection for PTSD, the 
Board finds that all necessary development has been accomplished; 
and, therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, no additional assistance could result in an earlier 
effective date.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for bilateral wrist 
disabilities and a left shoulder disability.  Specifically, in 
October 2001, the Veteran filed a claim for service connection 
for arthritis of bilateral wrists and left shoulder.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic wrist or left shoulder disorders is factually shown 
during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of a right wrist, a left wrist, or a left shoulder 
disorder during service.  On the clinical examination for 
separation from service, the Veteran's upper extremities were 
evaluated as normal.  On the Report of Medical History completed 
by the Veteran in conjunction with his separation examination, he 
denied ever having swollen or painful joints, arthritis, painful 
or "trick" shoulder or ever having an illness or injury other 
than those already noted.  Thus, there is no medical evidence 
that shows that the Veteran suffered from a chronic wrist or left 
shoulder disorders during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
However, there are no records in the claims file that show right 
or left wrist arthritis or left shoulder arthritis within one 
year of the Veteran's discharge from service.  The first showing 
of arthritis in the record is not until many years after the 
appellant's discharge from service.  The record indicates that 
the Veteran presented as a new patient in April 2001 to the 
Gaylord Clinic and advised that he had previously been to Detroit 
VA clinic about 20 years before.  The Veteran also noted that he 
was followed by a private physician and a private dermatologist.  
The Veteran reported a history of osteoarthritis.  X-rays taken 
in April 2004 of both wrists showed mild osteoarthritis involving 
the radial carpal joint space bilaterally as well as the base of 
the thumbs bilaterally.  X-rays taken of the left shoulder showed 
that bony structures, joint spaces, and soft tissues were within 
normal limits.  X-rays taken in December 2009 of the left 
shoulder showed mild degenerative osteoarthritis and mild 
degenerative changes of the left glenohumeral joint.    

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  

With respect to the Veteran's wrists, although the Veteran 
reports continuity of post-service symptoms, the Board finds his 
allegations to be of limited probative value.  In adjudicating a 
claim, including as to continuity of symptomatology, the Board 
must assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the 
Veteran asserts that his wrist disorders are related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he engaged in certain activities in service and 
currently experiences certain symptomatology.   See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of 
objective evidence of wrist pain or arthritis until decades after 
service.  In April 1970, the Veteran underwent VA examination.  
There was no documentation of any complaints.  The Veteran 
reported that he had a piece of shrapnel removed from right eye 
in July 1969 that had left hardly any residuals except seeing 
spots before eyes at times.  The Veteran also reported history of 
malaria and appendectomy.  At that time, the Veteran's 
musculoskeletal system was essentially negative.  Only a well-
healed appendectomy scar was noted.    

The Board also notes that in 1970, 1974, and 1984, the Veteran 
filed claims with VA for disability benefits for malaria, right 
eye condition, appendectomy, ringworm, left knee injury 
evidencing his awareness that he could apply for VA benefits for 
service-related disabilities.  At that time he did not file a 
claim for service connection for wrist pain or arthritis. This is 
inconsistent with his current assertion that his wrist pain has 
existed since service because it is reasonable to conclude that 
if he believed that he had wrist pain or arthritis in 1970, 1974, 
or 1984 that was related to service, he would have claimed 
service connection for it at that time.

As such, the Board finds that any assertions by the Veteran as to 
the continuity of symptomatology of his bilateral wrist disorders 
since service to be less than credible.

With respect to the Veteran's left shoulder, at the December 2009 
VA examination, the Veteran stated that his left shoulder started 
to bother him in the late 1970s - 1978 or 1979, sometime in 
there.  Thus, in light of the clear denials from the appellant of 
continuity of symptomatology, and the lack of any relevant 
history reported between the Veteran's date of discharge in 1970 
and the late 1970s, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has current wrists and left shoulder 
disabilities.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the current 
disability and military service.

In a statement received in December 2002, the Veteran stated that 
a fall from a helicopter while attempting to retrieve killed and 
injured troops caused injury to his shoulder and wrists.  

In a statement received in August 2003, the Veteran stated, 
"Back, in 1969 I went on a mission to help get two dead GI 
fellow K-75 Range[r]s LURPS out of the field.  They had been shot 
to death by the Viet Cong.  I was a team leader and we flew in by 
chopper, I had gotten off the wrong side of the chopper and fell 
approx[imately] 15 feet off of the rung of the chopper.  I had 
the radio/full pack, M-66 and 79 launcher, on my back when I went 
down and took a full impact on the ground."  The Veteran stated 
that he believed the fall from the chopper caused all of his 
"late" problems including arthritis in his wrists and left 
shoulder.

On his VA Form 9, Appeal to the Board of Veterans' Appeals, the 
Veteran stated, "... I received treatment in Vietnam after exiting 
the helicopter at a height of approximately 15 [feet] with a full 
pack and radio equipment."  

In December 2004, the Veteran stated that he fell out of 
helicopter several feet and came down and hit the ground with his 
knee and his hands/wrists and was carrying a radio on his back.  
The Veteran stated that he believed the impact from hitting the 
ground from 15 feet caused arthritis, that x-rays taken at VA 
show arthritis in his wrists and shoulder, that he has had 
trouble with pain in both his wrists since his time in Vietnam, 
and that he had gone to the doctor years ago regarding his 
shoulder.  

In a September 2006 letter, the Veteran stated that in 1969 when 
he was in Vietnam, he was on a mission to help retrieve two dead 
K-75 rangers LRRPS in his company and that he fell out of chopper 
12/15 feet and landed on his left knee.  

In a January 2007 Written Brief Presentation, the Veteran's 
representative stated, "The Veteran contends he injured his 
wrists and shoulder when he fell out of a chopper while in 
Vietnam."  

In May 2007, VA received a copy of the cover sheet and pages one 
and ten of the February 2007 Board decision that denied, inter 
alia, service connection for a chronic left shoulder disorder.  
The Veteran's handwritten statement on the cover page noted, 
"They have not proved that this did not happen in Vietnam.  I 
say that this is what cause[d] it [and] they say not so."  In 
December 2008, the Veteran stated that he was diagnosed with 
arthritis in his shoulder several years prior, and that he stood 
behind his position that his problem was caused by the fall out 
of a helicopter in Viet Nam in 1969 during combat.

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002).   

The record clearly shows that the Veteran engaged in combat with 
the enemy while in Vietnam.  He is the recipient of a Purple 
Heart and sustained a shrapnel injury as a result of combat.  

However, at the December 2009 VA examination, the Veteran stated 
that he fell 12-14 feet out of a helicopter with a big radio on 
his back.  He landed on his outstretched hands and left knee.  
His shoulder did not bother him at that time.  His left shoulder 
started to bother him in the late 1970s.  He stated that he does 
not know why his shoulder started to bother him as there was no 
specific injury.  The Veteran stated that he began having pain in 
both shoulders, that he saw a doctor, and that x-rays taken 
showed arthritis in the right shoulder but none in the left 
shoulder.  The Veteran stated that the only thing he could think 
of was that he took a big impact when he fell out of the 
helicopter but that he did not actually fall on the shoulder.

Although the Veteran's lay statements regarding a left shoulder 
injury he suffered would under normal conditions be accepted as 
credible, his statements have been internally inconsistent.  
Although the Veteran originally alleged that he injured his left 
shoulder in service when he fell from a helicopter, he reported 
at the December 2009 VA examination that his shoulder did not 
bother him at the time that he fell out of the helicopter or for 
years later.  The Veteran's statements during the December 2009 
VA examination coupled with the lack of documentation of in-
service left shoulder injury and a normal upper extremity 
examination at separation are credible evidence that a left 
shoulder injury did not occur during the Veteran's military 
service.  Thus, the Board cannot accept as credible the Veteran's 
earlier statements that he injured his left shoulder in service.

In addition, any medical opinion based on the Veteran's assertion 
that he injured his left shoulder in service, is not probative.  
An assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Indeed, 
the courts have provided guidance for weighing medical evidence. 
They have held, for example, that a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993). 

The Veteran underwent VA examination in April 2004.  The Veteran 
reported that he dove approximately 15 feet off a helicopter, 
that medical treatment at that time included crutches for four 
weeks, light duty and then return to active duty.  After physical 
examination of the Veteran, the examiner, Dr. Nowaczyk, diagnosed 
mild osteoarthritis of the bilateral radio carpal joint of both 
wrists.  The examiner opined that the Veteran's complaints of 
left shoulder and bilateral wrists were not likely related to 
service-connected injury.

In an August 2004 Addendum, Dr. Nowaczyk indicated that the 
claims file had been reviewed and that there was no change in her 
medical opinion given regarding the Veteran's claim for service 
connection for, inter alia, left shoulder and bilateral wrist 
conditions.

The Board notes that the parties to the JMR agreed that the April 
2004 VA examination report was inadequate because the opinions 
were not supported by a complete rationale.  

The Board remanded the case in September 2008 to afford the 
Veteran a VA examination.  The Board directed that it had 
accepted as credible the Veteran's reports of a left shoulder 
injury in service as the Remand was issued prior to the Veteran's 
statement that he did not injure his left shoulder in service.  

In January 2009, the Veteran underwent VA examination.  He 
reported date of onset of left shoulder condition 1970 and 
description of circumstances and initial manifestation of injury 
a 1969 fall.  After review of the claims file, examination and 
interview of the Veteran, the VA examiner, Dr. Sutton, diagnosed 
left shoulder strain and opined that the left shoulder strain was 
at least as likely as not to be related to the service based on 
the available information including the Board accepting the 
Veteran's reports.  As Dr. Sutton's opinion was based on an 
incorrect factual premise, it is not probative.

The Veteran again underwent VA examination in December 2009.  The 
Veteran stated that he fell 12 to 14 feet out of helicopter with 
a big radio on his back, that he landed on his outstretched hands 
and left knee, that his shoulder did not bother him at that time.  
The Veteran reported that his left shoulder started to bother him 
in the late 1970s - 1978 or 1979, sometime in there, and that he 
did not know why his shoulder started to bother him as there was 
no specific injury.  The Veteran reported that he began having 
pain in both shoulders, that he saw a doctor, and that x-rays 
were taken.  The Veteran reported that he had arthritis in the 
right shoulder but none in the left shoulder.  The Veteran stated 
that he still had pain in his left shoulder and the only thing he 
could think of was that he took a big impact when he fell out of 
the helicopter.  The Veteran reported that he did not actually 
fall on the shoulder.

After review of the claims file, interview and physical 
examination of the Veteran, the examiner, Dr. Kimovec, diagnosed 
mild generative changes of the glenohueral joint left shoulder.  
Dr. Kimovec opined that mild degenerative changes of the left 
glenohumeral joint were not caused by or a result of active duty 
military service.  Dr. Kimovec explained that the Veteran was not 
seen for nor treated for a shoulder condition while in the 
military, that his separation examination was silent for a 
shoulder condition, and that he was not treated for it one year 
after discharge.  The examiner noted that the Veteran had mild 
arthritic changes seen in both shoulders, not just the left 
shoulder, that it was not unusual for a person of the Veteran's 
age to have arthritic changes in the shoulders, and that it was 
part of the normal aging process.

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's left 
shoulder disorder was incurred in or aggravated by his active 
duty service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to withhold 
the same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Id.

An assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The courts 
have provided guidance for weighing medical evidence. They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, a medical professional is not competent to opine as to 
matters outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995). Finally, as stated above, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal, 5 Vet. App. at 461.   In sum, the weight to be 
accorded the various items of medical evidence in this case must 
be determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, as noted above, Dr. Sutton's January 2009 VA 
medical opinion was based on an inaccurate factual premise and 
is, therefore, not probative.  In comparison, Dr. Kimovec based 
her December 2009 decision on a review of the claims file which 
showed no treatment for a left shoulder injury and a separation 
examination that was silent for a shoulder condition as well as 
the Veteran's statements of no left shoulder injury in service.  
Thus, the Board finds that Dr. Kimovec provided an opinion based 
on the medical evidence of record, and supplied a detailed 
rationale outlining the medical evidence that the Veteran's left 
shoulder injury was not caused by or the result of his active 
duty service.  Therefore, Dr. Kimovec's December 2009 VA medical 
opinion has been accorded high probative weight.

With respect to the Veteran's wrists, the Board accepts as 
credible the Veteran's statements that he injured his wrists when 
he fell out of the helicopter.  However, that an injury occurred 
in service alone is not enough; there must be chronic disability 
resulting from that injury.   

In April 2007, a letter authored by Dr. Wittenburg states, 

... you reported an injury in 1969 in Vietnam when you 
fell about 15 feet out of helicopter.  You also had 
injured your knee at that time and both of your 
wrists.  Since that time, you have had aching pain 
which is chronic in nature.  You stated that you take 
Naproxen 500 mg, p.o., and b.i.d. which seems to help.  
You are able to remain function and active but do have 
some chronic intermittent aching pain, especially if 
not taking the Naproxen.  Presently, you have full 
range of motion of your wrists with 5/5 grip strength.  
You are neurovascularly intact with [no] numbness and 
tingling in your fingers.  You have negative Tinel's.  
Nontender presently and no thenar atrophy although 
both of your hands are thin bilaterally.

I did obtain x-rays of both wrists, three view x-rays 
which reveals evidence of bilateral STT degenerative 
arthritis.  No fracture or mass is noted on these 
films.  The radial carpal joint looks okay and the CMC 
joint does as well, but the STT arthritis is obvious 
on both sides.  There is no obvious fracture although 
there may have been a nondisplaced fracture which is 
had to tell, again there is no evidence of a fracture.

I had a long discussion with you about your STT joint 
arthritis at both wrists.  I think that certainly this 
could be related to the impaction injury from the 
helicopter fall in 1969.  I cannot know for sure but I 
do think that this is the cause of your present 
symptoms. ... 

In January 2009, Dr. Sutton noted that the claims file was 
reviewed and that the Veteran reported that he fell from a 
helicopter in 1969 and has had pain in both wrists since then.  
After physical examination of the Veteran, Dr. Sutton diagnosed 
bilateral wrist strain and opined that the bilateral wrists 
strain conditions were at least as likely as not to be related to 
the service based on the available information including the 
Board accepting the Veteran's reports.  Dr. Sutton also stated 
that he could not relate any other conditions of the wrists other 
than the strain without resorting to speculation.

In December 2009, Dr. Kimovec noted that the claims file was 
reviewed.  The Veteran reported that while in Vietnam, he fell 
out of a helicopter and came down on his wrists with his hands 
outstretched.  When he got out of the field that same day, he saw 
a doctor and he says that they did not do much about his wrists 
because they were concentrating on his knees.  The Veteran 
reported that his wrists have always ached but he had not seen 
anyone for it until recently.  The Veteran reported that he saw a 
doctor in 2007 and x-rays were taken which showed that both 
wrists had arthritis.

After physical examination of the Veteran, Dr. Kimovec diagnosed 
mild degenerative changes bilateral wrists and opined that the 
mild degenerative changes bilateral wrists were not caused by or 
a result of active duty military service.  Dr. Kimovec explained 
that the Veteran was not seen for nor treated for a bilateral 
wrist condition while in the military, that the separation 
examination was silent for a wrist condition, and that the 
Veteran was not treatment for a wrist condition within one year 
after discharge.  She also noted that the Veteran had mild 
arthritic changes in both wrists, that it was not unusual for a 
person of the Veteran's age to have arthritic changes in the 
wrists, and that this was part of the normal aging process.

Again, there is a difference of opinion among the medical 
professionals.  In this case, the Board places greater weight on 
Dr. Kimovec's December 2009 unfavorable VA opinion than it does 
on Dr. Wittenburg's and Dr. Sutton's favorable medical opinions.  

With respect to Dr. Wittenburg's April 2007 opinion, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this 
case, Dr. Wittenburg states that he thinks that the Veteran's STT 
joint arthritis could be related to the impaction injury from 
helicopter fall in 1969 and that he thinks that this is the cause 
of the Veteran's present symptoms, but he does not provide any 
rationale of why he thinks so.  In addition, Dr. Wittenburg's 
opinion unfortunately fails to take into account the relevant 
service medical records on file which document the normal 
evaluation for the Veteran's upper extremity at separation as 
well as the gap of more than thirty years between the Veteran's 
discharge from service and his first documented complaints of 
wrist pain.  Similarly, although Dr. Sutton claims to have 
reviewed the Veteran's claims file, his opinion does not take 
into account the records of prior medical treatment and does not 
provide supporting clinical data or other rationale.  Dr. Sutton 
stated that he could not relate any other condition than strain 
without resorting to speculation.    

In comparison, Dr. Kimovec's December 2009 opinion was rendered 
after a review of the claims file, including the Veteran's 
pertinent medical records and history.  Thus, the Board finds 
that the VA examiner's December 2009 reasoned medical opinion is 
accordingly more probative than either statement by Dr. 
Wittenburg or Dr. Sutton. 

In February 2010, the Veteran asserted that the January 2010 VA 
medical examination and opinion are inadequate as a matter of law 
and noted that the examiner who provided the opinion based his 
opinion on the absence of service medical records documenting the 
injuries during service and that in rendering such an opinion, 
the examiner failed to appreciate the fact that the Veteran was a 
combat Veteran and thus entitled to the application of 38 U.S.C. 
§ 1154(b).

In October 2010, the Veteran again argued that the January 2009 
VA examiner's opinion had more probative value than the December 
2009 VA examiner's opinion because the December 2009 VA examiner, 
Dr. Kimovec failed to consider that the Veteran was a "combat 
Veteran."  The Veteran stated, "Dr. Kimovec's opinion is 
inadequate in that it did not acknowledge [the Veteran's] status 
as a combat Veteran and assumed that his report of an in-service 
injury required substantiation."  

Dr. Kimovec explained that the Veteran was not seen for nor 
treated for a bilateral wrist condition while in the military, 
that the separation examination was silent for a wrist condition, 
and that the Veteran was not treated for a wrist condition within 
one year after discharge.  She also noted that the Veteran had 
mild arthritic changes in both wrists, that it was not unusual 
for a person of the Veteran's age to have arthritic changes in 
the wrists, and that this was part of the normal aging process.  
Thus, she does not base her opinion on the absence of service 
medical records documenting the injuries during service, rather 
she bases her opinion on the absence of service medical records 
documenting complaints or treatment of a wrist condition in 
addition to the absence of a wrist condition at separation and 
her medical knowledge of the normal aging process.  In fact, she 
notes the pertinent evidence used as "Separation exam 2/6/70:  
Normal exam; Veteran's history form does not include any problem 
with wrists, shoulders, or knees."  Dr. Kimovec also noted that 
the Veteran reported that he fell out of helicopter and came down 
on his wrists with his hands outstretched and that he saw a 
doctor but they did not do much about his wrists because they 
were concentrating on his knees.  Dr. Kimovec noted that the 
Veteran reported that his wrists have always ached but he had not 
seen anyone for it until recently.  Nowhere in her opinion does 
she dispute the actual injury.  

Thus, the Board finds unpersuasive the Veteran's contention that 
the December 2009 VA examination and opinion are inadequate. 

Therefore, the weight of the competent and probative medical 
evidence preponderates against a finding that the Veteran's 
current bilateral wrist disorder is related to his active duty 
service.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of a right wrist, a left wrist, or a left 
shoulder disorder until many years after service.  The Veteran 
did not begin to state he had experienced wrist or left shoulder 
symptoms until after he filed his claim for VA compensation in 
October 2001.  

Thus, the record is absent credible evidence of in-service 
incurrence of a left shoulder injury, evidence of wrist or left 
shoulder arthritis within a year following service, and credible 
evidence of continuity of symptomatology.  Further, the Board 
finds more probative the unfavorable medical opinion of Dr. 
Kimovec that the Veteran's left shoulder and wrists disorders are 
not likely related to his active duty service than the other 
medical opinions of record.  

Although the Veteran contends that his wrists disorders and left 
shoulder disorder are related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay speculation 
with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  

Earlier Effective Date

The Veteran seeks an effective date earlier than April 24, 2007, 
for the grant of service connection for PTSD. 

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, the effective date is the 
date of receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on the 
basis of the facts as found. 38 C.F.R. § 3.400(a).  A specific 
claim in the form prescribed by the Secretary of Veterans Affairs 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151(a) (2010).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2010).  "Date of receipt" generally means 
the date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).  

The Veteran's original claim for service connection for PTSD was 
received on April 24, 2007.  On the VA Form 21-4138, Statement in 
Support of Claim, he noted that he had been treating at the VA 
OPC in Gaylord and had symptoms of PTSD and was scheduled to see 
a counselor in May 2007.  The Veteran requested consideration for 
additional benefits due to PTSD.

After a thorough review of the claims folder, the Board finds 
that the Veteran's VA Form 21-4138 that served as the basis for 
the award of service connection for PTSD was received on April 
24, 2007.  Considered as an original claim for service connection 
for PTSD, it was received more than one year after the Veteran's 
date of separation from service.  

Accordingly, the applicable regulation for a claim for service 
connection received more than one year after the date of 
separation from service dictates that the effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, April 24, 2007.  

Prior to April 24, 2007, there is no communication of record from 
the Veteran or any representative or other party to VA that would 
constitute a claim for service connection for PTSD.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than April 24, 2007, for the award of 
service connection for PTSD, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  The 
effective date for service connection based on an original claim 
cannot be any earlier than the date of receipt of claim.  

As the preponderance of the evidence is against the claim, the 
Board finds that an effective date earlier than April 24, 2007, 
for the award of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to service connection for a chronic right wrist 
disorder to include arthritis is denied.

2.  Entitlement to service connection for a chronic left wrist 
disorder to include arthritis is denied.

3.  Entitlement to service connection for a chronic left shoulder 
disorder to include arthritis is denied.

4.  Entitlement to an effective date earlier than April 24, 2007, 
for the award of service connection for PTSD, is denied.


REMAND

With respect to the Veteran's claim for increased rating for his 
service-connected PTSD, it does not appear that any attempt has 
been made to obtain the Veteran's treatment records from the Vet 
Center in Florida.  The January 2010 VA examiner noted that the 
Veteran had individual psychotherapy and medication monitoring 
services specific to PTSD at the Vet Center in St. Petersburg, 
Florida from November 24, 2008 to March 4, 2009 and that the 
primary therapist was identified as Mr. B., Master Social Worker.  
These records are very significant in view of the fact that Mr. 
Bailey's assessment of the Veteran is contradictory to the 
assessments of record.  As noted above, the Veteran reported that 
he spends half of the year in Florida and half of the year in 
Michigan.  The record indicates that the Veteran presented for 
psychiatric consultation on October 9, 2008 in Florida, thus, the 
Board find that efforts should be made to obtain his mental 
health records from Vet Center since that date.  

In addition, the Veteran has submitted a private psychosocial 
assessment dated in September 2010 which appears to indicate a 
material change in the severity of the Veteran's service-
connected PTSD since he was last examined.  Thus, in order to 
afford the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that an additional VA medical examination should be 
conducted to assess the current severity of the Veteran's PTSD.  
38 C.F.R. § 3.159(c)(4). 
    
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for 
his PTSD that is not evidenced by the current record.  
If so, the Veteran should be provided with the 
necessary authorizations for the release of any 
treatment records not currently on file.  These 
records, as well as records from Vet Center in 
St. Petersburg from November 2008 to the present, 
should then be obtained and associated with the claims 
folder.  The Veteran should be advised that he may 
also submit any evidence or further argument relative 
to the claim at issue.

2.  The Veteran should be afforded an additional VA 
examination to ascertain the current severity of his 
PTSD.  The claims file must be made available to and 
reviewed by the examiner in conjunction with the 
examination, and the examination report should reflect 
that such a review was made. All pertinent 
symptomatology and findings should be reported in 
detail. Any indicated diagnostic tests and studies 
should be accomplished.  The examiner should offer an 
opinion as to whether it is more likely than not 
(i.e., probability greater than 50 percent), at least 
as likely as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less than 
50 percent), that the veteran's PTSD causes him to be 
unable to obtain and retain substantially gainful 
employment.

3.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


